Name: Council Regulation (EEC) No 4058/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for dried grapes originating in Spain (1988)
 Type: Regulation
 Subject Matter: tariff policy;  Europe
 Date Published: nan

 31 . 12. 87 Official Journal of the European Communities No L 380/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 4058/87 of 22 December 1987 opening, allocating and providing (or the administration of a Community tariff quota for dried grapes originating in Spain (1988) quotas are only applicable in the Community as consti ­ tuted on 31 December 1985 ; Whereas from 1 January 1988 the Nomenclature used under the Common Customs Tariff will be replaced by the combined nomenclature based on the International Convention on the Harmonized System of Commodity Description and Coding System ; Whereas this Regulation should take into account this fact by including the Combined Nomenclature Codes relevant to the products in question ; Whereas it is in particularly necessary to ensure for all Community importers equal and uninterrupted access to the abovementioned quota and uninterrupted application of the rates laid down for that quota to all imports of the products concerned into all Member States until the quota has been used up ; whereas having regard to the above principles, the Community nature of the quota can be respected by allocating the Community tariff quota among the Member States ; whereas, in order to reflect as accurately as possible the true trend of the market in the products in question, such allocation should be in propor ­ tion to the requirements of the Member States, calculated by reference to the statistics for imports from Spain over a representative reference period and also to the economic outlook for the quota period in question ; Whereas, during the last three years for which statistics are available, imports into each of the Member States were as follows : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal and in particular Articles 30 and 75 thereof, Having regard to the proposal from the Commission, Whereas, according to Articles 30 and 75 of the Act of Accession, the duties applicable on the import into the Community as constituted on 31 December 1985 of dried grapes falling within codes 0806 20 11 and 0806 20 19 of the combined nomenclature and originating in Spain within the limits of a Community tariff quota of 1 900 tonnes shall be progressively abolished ; whereas these duties are to be reduced to 62,5 % of the basic duties on 1 January 1988 ; whereas, by derogation from Article 30 of the Act of Accession, Council Regulation (EEC) No 443/86 of 24 February 1986 concerning the basic duties to be adopted in the Community as constituted on 31 December 1985 for the purpose of calculating the succes ­ sive reductions provided for in the Act of Accession of Spain and Portugal (') provides that the basic duties are those which actually have been applied on 1 January 1986 ; whereas, therefore, to establish the duties appli ­ cable on the import of these products, a Community tariff quota should be opened for the period 1 January to 31 December 1988 for 1 900 tonnes of dried grapes origina ­ ting in Spain and falling within codes 0806 20 11 , 0806 20 19 , ex 0806 20 91 and ex 0806 20 99 of the combined nomenclature at the duty shown in the table in Article 1 ; Whereas Council Regulation (EEC) No 3792/85 of 20 December 1985 laying down the arrangements applying to trade im agricultural products between Spain and Portugal (2) provides for particular rules for the import into Portugal of the products in question, originating in Spain ; whereas, consequently, the Community tariff (tonnes) Member States 1984 1985 1986 Benelux Denmark Germany Greece Spain France Ireland Italy United Kingdom 2 5 3 80 7 26 3,1 3 103 1 14,9 6 4 43 1 6 1 (') OJ No L 50, 28 . 2 . 1986, p . 9 . (2) OJ No L 367, 31 . 12. 1985, p . 7. Official Journal of the European Communities 31 . 12. 87No L 380/2 Whereas in the last three years the products in question were only imported regularly by certain Member States and not at all or only occasionally by the other Member States ; whereas, under these circumstances, in the first phase, initial shares should be allocated to the genuine importing Member States and the other Member States should be guaranteed access to the benefit of the tariff quotas when imports take place in the latter ; whereas these arrangements for allocation will equally ensure the uniform application of the combined nomenclature ; whereas this must be done by each Member State as and when each of its additional share is almost used up, and repeated as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this method of administration requires close cooperation between the Member States and the Commission and the latter must be in a position to monitor the extent to which the quota amounts have been used up and to inform Member States thereof ; Whereas, since the Kingdom of Belgium, the Kingdom of the Netherlands and the Grand Duchy of Luxembourg are united within and jointly represented by the Benelux Economic Union, any operation relating to the adminis ­ tration of the quota shares allocated to that economic union may be carried out by any of its members, Whereas, in order to take into account import trends for the products concerned in the various Member States, the quota should be divided into two instalments, the first being shared among certain Member States and the second constituting a reserve to cover the subsequent requirements of these Member States where they have used up their initial share and any additional require ­ ments which might arise in the other Member States , whereas, in order to give importers in each Member State a certain degree of security, the first instalment of the Community quota should, under the circumstances, be fixed at 40 % of the quota volume ; HAS ADOPTED THIS REGULATION : Article 1 From 1 January to 31 December 1988 , on import into the Community as constituted on 31 December 1985, the duty for the following products shall be totally suspended within the limits of a Community tariff quota as follows : Whereas the Member States' initial shares may be used up at different times ; whereas, in order to take this fact into account and avoid any break in continuity, any Member State which has almost used up its initial quota share should draw an additional share from the reserve ; Order No CN code Description Amount of quota (tonnes) Rate of duty (%) 1 900 free 09.0303 Grapes, fresh or dried  Dried :   In immediate containers of a net capacity not exceed ­ ing 2 kg : 0806 20 1 1 0806 20 19 ex 0806 20 91 ex 0806 20 99    Currants    Other   Other _ _ _ Currants in immediate containers of a net capacity of 15 kg or less Other in immediate containers of a net capacity of 15 kg or less Article 2 1 . A first instalment amounting to 760 tonnes of the Community tariff quota referred to in Article 1 , shall be allocated among the Member States ; the shares which , subject to Article 5, shall be valid until 31 December 1988 , shall be as follows : (tonnes) Benelux 86 Denmark 20 Germany 27 France -500 Italy 69 2. The second instalment amounting to 1 140 tonnes shall constitute the reserve . 3 . If an importer notifies the imminent import of the product in question into the other Member States and requests the benefit of the quota, the Member State concerned shall inform the Commission and draw an 31 . 12. 87 Official Journal of the European Communities No L 380/3 amount corresponding to these requirements to the extent that the available balance of the reserve so permits . Article 3 1 . If 90 % or more of a Member State's initial share as specified in Article 2 ( 1 ), or 90 % of that share minus the portion returned to the reserve where Article 5 has been applied, has been used up, then, to the extent permitted by the amount of the reserve, that Member State shall forthwith, by notifying the Commission, draw a second share equal to 1 5 % of its initial share, rounded up where necessary to the next unit. 2 . If, after its initial share has been used up, 90 % or more of the second share drawn by a Member State has been used up, then that Member State shall, in accordance with the conditions laid down in paragraph 1 , draw a third share equal to 7,5 % of its initial share . 3 . If, after its second share has been used up, 90 % or more of the third share drawn by a Member State has been used up, that Member State shall , in accordance with the conditions laid down in paragraph 1 , draw a fourth share equal to the third. This process shall continue until the reserve is used up. 4. By way of derogation from paragraphs 1 , 2 and 3 , a Member State may draw shares smaller than those fixed in those paragraphs if there are grounds for believing that they might not be used up. It shall inform the Commis ­ sion of its reasons for applying this paragraph . Article 4 The additional shares drawn pursuant to Article 3 shall be valid until 31 December 1988 . Article 5 The Member States shall return to the reserve, not later than 1 October 1988, such unused portion of their initial share as, on 15 September 1988 , is in excess of 20 % of the initial volume. They may return a larger quantity if there are grounds for believing that this quantity may not be used. The Member States shall notify the Commission, not later than 1 October 1988 , of the total quantities of the products in question imported up to 15 September 1988 and charged against the tariff quota and of any quantity of the initial shares returned to the reserve . Article 6 The Commission shall keep an account of the shares opened by the Member States pursuant to Articles 2 and 3 and, as soon, as it is notified, shall inform each Member State of the extent to which the reserve has been used up. It shall inform the Member states not later than 5 October 1988 of the amount in the reserve after quantities have been returned thereto pursuant to Article 5. It shall ensure that the drawing which exhausts the reserve does not exceed the balance available and, to this end, notify the amount of that balance to the Member State making the last drawing. Article 7 1 . The Member States shall take all measures necessary to ensure that additional shares drawn pursuant to Article 3 are opened in such a way that imports may be charged without interruption against their accumulated shares of the Community tariff quota. # 2. The Member States shall ensure that importers of the products in question have free access to the shares allocated to them. 3 . The Member States shall charge the imports of the products concerned against their shares as and when the products are entered with customs authorities for free circulation . 4. The extent to which a Member State has used up its shares shall be determined on the basis of the imports charged in accordance with paragraph 3 . Article 8 At the Commission's request the Member States shall inform it of imports actually charged against their shares. Article 9 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 10 This Regulation shall enter into force on 1 January 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 December 1987. For the Council The President N. WILHJELM